oct internal_revenue_service national_office technical_advice_memorandum third party contact index uil number case mis number district_director tam-108593-98 taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend taxpayer employer year contract state x issue s whether employer's contract provides for severance_pay or deferred_compensation if contract provides for deferred_compensation whether the amount payable toa teacher at retirement is subject_to a substantial_risk_of_forfeiture as defined in internal_revenue_code sec_457 where the teacher has satisfied the rule_of eligibility requirement under contract but can be terminated for cause thus forfeiting the payments due at retirement f contract provides for deferred_compensation whether the amount payable under contract is includible in gross_income in the year a teacher satisfies the rule_of regardless of whether a teacher actually retires at that time and regardless of whether the amount is not paid or made available until a teacher actually retires whether the benefits are subject_to federal_insurance_contribution_act fica tax under section v in the year that the rule_of is satisfied whether the benefits are subject_to federal_income_tax withholding under sec_3401 and sec_3402 at the time that the rule_of is satisfied conclusion contract provides for deferred_compensation and is subject_to sec_457 of the code contract is not an eligible_plan under sec_457 and is therefore an ineligible plan subject_to the requirements of sec_457 of the code under sec_457 of the code compensation deferred is includible in gross_income in the first year that a participant's right to the compensation is not subject_to a substantial_risk_of_forfeiture as defined in sec_457 the amount payable to a teacher at retirement under contract is not subject_to a substantial_risk_of_forfeiture as defined in sec_457 once the teacher has satisfied the rule_of eligibility requirement under contract even though the teacher can be terminated for cause thus forfeiting the payments due at retirement ‘the amount payable to a teacher is includible in his or her gross_income in the year a teacher satisfies the rule_of and the amounts are no longer subject_to a substantial_risk_of_forfeiture regardless of whether the teacher retires at that time and regardless of whether the amount is paid or made available at that time benefits under contract are not required to be taken into account for fica tax purposes under sec_3121 in the year that the rule_of is satisfied benefits under the contract are not subject_to income_tax_withholding at the time they are included in income under sec_457 facts employer is a school district in state x employer is a separate political_subdivision under the laws of state x employer as a political_subdivision of state x has only those powers and authority granted by statute or necessarily implied therefrom employer has for many years had the authority to offer severance payments as described and defined within state x's statute this memorandum refers to the payments as severance only to reflect the language used in employer's contracts and not to state any conciusion as to the character of the payments in addition the terms agreement and contract are often used interchangeably employer initially negotiated a severance provision with its teachers for the period under these first agreements employer would pay severance equal to an amount representing days’ pay plus an amount equal to of an eligible teacher's unused sick leave days not to exceed days’ pay to a teacher upon retirement from the school district provided the teacher had completed years_of_service and had attained at least years of age both components of the severance_pay were subject_to a proration formula which decreased the benefit by for each year that the teacher exceeded age at the end of the school year in which retirement occurred in addition no benefit was payable if the teacher was age or older at the end of the school year in which retirement occurred benefits were to be paid in equal annual installments over a period of time not to exceed five years from the effective date of retirement the benefit was not granted to any teacher who was discharged for cause by employer as defined under state x's continuing contract law no teachers have ever been terminated or discharged for cause in employer's school district although teachers have been discharged for cause in other school districts in state x the severance benefit was increased in the agreement so that a teacher could receive a benefit representing days’ pay and of unused sick leave not exceeding an amount representing days’ pay all other provisions remained the same starting in state x also authorized employer and other school districts in state x by state statute the opportunity to provide its teachers with an early retirement incentive of up to dollar_figure payable to any eligible teacher between the ages of and with at least years of teaching service who actually terminates service with a school district in state x the dollar_figure amount is reduced by dollar_figure for each year that a teacher is over the age of to a maximum age of and by an additional dollar_figure for each year that a teacher is over age in the agreement the eligibility requirement for the severance benefit was changed from years_of_service to years_of_service in addition an eligible teacher could now receive of unused sick leave not to exceed an amount representing days’ pay finally a death_benefit was added whereby if a retired teacher died before all or a portion of the severance_pay was disbursed the balance would be paid toa named beneficiary or the decedent's_estate the contract increased the period of time that a teacher was eligible to receive full severance benefit so that the prorated reduction of benefits began at age the effect of this change was that a teacher was still eligible to receive rather than of severance_pay at age the contract made a few more minor adjustments the sick leave component dropped the cap of days and an eligible teacher could receive of his or her total number of unused sick leave out of a possible day sick leave accumulation consequently an amount representing up to days of sick leave pay could be provided by employer additionally the contract now provided for payment to be made over a period not exceeding years from the effective date of retirement instead of requiring equal annual instaliments over that same time period the contract substantially_modified the severance benefit the title of the relevant article in the contract was changed from early retirement to severance_pay and deferred_compensation the contract provided for the first time an employee election to make salary reduction contributions to state x’s deferred_compensation plan an eligible sec_457 plan the negotiations of the collective bargaining agreement the teacher's exclusive representative requested that the severance_pay provision be phased out over a period of time and be replaced with a deferred_compensation plan in response to that request commencing date full time teachers beginning their fourth year or more of actual service to the employer became entitled to make elective contributions to state x’s deferred_compensation plan which would be matched by the employer up to dollar_figure per school year in addition employer has represented that during in addition and most relevant to this memorandum the contract provided that full time teachers hired prior to date who attained age and years service would be entitled to a severance payment upon retirement from employer so as not to penalize teachers who were eligible for severance_pay under previous contracts and who remained employed with employer employer entered into an agreement to provide each teacher hired before date a benefit of an amount not exceeding dollar_figure to teachers at least age with years_of_service this severance benefit is a combination of the amount of the matching funds employer paid to a teacher under the new deferred_compensation plan plu sec_4 interest accumulated thereon plus whatever dollar amount is required to reach a dollar_figure guarantee any amount due to the teacher from employer upon reaching the age and service requirements is paid at the time of retirement in one lump sum or annual payments over a period not to exceed five years at the option of employer a teacher discharged for cause by employer is not eligible for a payment from employer under this provision of contract and forfeits the amounts this contract also removed the age proration calculation for the benefit payments this was done as a response to a finding by state x’s department of human rights that a severance_pay plan that failed to pay a severance benefit to an employee who completed the service requirement but had not attained age was an unfair discriminatory practice in violation of state x law prorated reduction of benefits for older employees as well in addition contract removed the this new provision completely replaced the provisions of the previous contracts dealing with severance benefits for teachers of employer thus this contract removed the age proration calculation for severance benefit payments contract does not require the performance of substantial services by any individual after reaching the rule_of in order to receive these benefits and the teachers no longer risk a reduction of benefits by staying with employer beyond a certain age teachers are paid these amounts upon retirement from employment with employer to the extent needed to total an amount equaling dollar_figure after taking into consideration the amount of the employer matches over the years teachers hired after date are not entitled to benefits under this provision of the contract under the contract the former eligibility requirement of age and service was restated as the age and service totaling rule_of requirement beginning on date a teacher could direct that his or her elective_deferrals and the employer’s match up to dollar_figure be deposited in a sec_403 tax-sheltered annuity or state x’s deferred_compensation plan under sec_457 plan changes were also made in this contract part-time teachers hired prior to date were allowed to participate in the severance plan on a non pro-rated basis if their total service was equal to or greater than years equivalent of full-time service in addition the death_benefit was improved to provide severance benefits to a teacher who met the rule_of but died before all benefits under the contract have been received other the contract remained unchanged with respect to the severance and deferred_compensation benefits based on employer's payroll records active teachers hired before date will be entitled to severance_pay upon satisfying the age and service rule_of requirements of those approximately participate in the employer's matching program for sec_403 and sec_457 plans each employee on average satisfied the rule_of seven years prior to actual retirement in and six teachers of more than who satisfied the rule_of retired and received benefit payments from employer paid out in approximately equal installments over a two year period federal income taxes and fica_taxes were withheld as the payments were made to the retiring employees payments were made from employer's funds for employee compensation and reported on a form_w-2 issued under employer's regular payroll procedures law and analysis a deferred_compensation plan is an agreement or arrangement between an employer and employees under which the payment of compensation is deferred the tax consequences of such plans are governed by the constructive_receipt_doctrine embodied in the regulations under sec_451 of the code and in the case of public and tax exempt employers sec_457 of the code unless the agreement or arrangement falls within one of the exceptions to the requirements of sec_457 the constructive receipt of income doctrine has long been a part of the income_tax laws under this doctrine a taxpayer will be subject_to tax upon an item_of_income if he has an unrestricted right to determine when such an item_of_income should be paid this principle was expressed in a supreme court case 281_us_376 in a statement by mr justice holmes that income that is subject_to a man's unfettered command and that he is free to enjoy at his own option may be taxed to him as his income whether he sees fit to enjoy it or not this doctrine is embodied in sec_1_451-1 of the income_tax regulations which states that an item_of_income for example compensation_for services is includible in gross_income for the taxable_year in which it is actually or constructively received sec_1_451-2 of the regulations states that income is constructively received in the year in which although not actually received it is made available so that the taxpayer could actually draw upon it at any time if notice of intention to withdraw it has been given however income is not constructively received if the taxpayer's control_over its receipt is subject_to substantial limitations or restrictions sec_457 of the code provides for the income_tax treatment of compensation_for services deferred by an individual under an eligible_deferred_compensation_plan of a state_or_local_government entity or a tax-exempt_organization sec_457 provides special rules whereby an individual who participates in such a plan will not be deemed to be in constructive receipt of a portion of his compensation_for services rendered to an eligible_employer for this purpose a plan is treated as an eligible_plan if the plan provisions conform to the requirements of sec_457 of the code and the plan is administered in conformance with the eligibility requirements of sec_457 in notice_87_13 1987_1_cb_432 q-and a-26 the question of which types of plans are subject_to sec_457 was addressed sec_457 applies to amounts deferred under a deferred_compensation plan regardless of whether the plan is in the nature of an individual_account or defined_contribution_plan or defined_benefit_plan including a deferred_compensation plan that provides benefits in excess of the benefits provided under a qualified_plan under sec_401 a deferred_compensation plan that provides benefits in excess of the benefits permitted to be provided under a qualified_plan on account of sec_415 and a deferred_compensation plan that provides benefits only to a select group of executives or other highly compensated employees eg a top_hat_plan also sec_457 applies to amounts deferred even though deferred amounts are determined by reference to factors other than the annual compensation of the individual eg years_of_service final average salary are uncertain in aggregate amount and are payable over an indeterminable period eg over the life of the individual sec_457 provides that compensation deferred under an eligible_plan and any income attributable to such deferred_compensation are taxable only for the year in which the deferred amounts are paid or made available to the plan participant or the participant's beneficiary not in the year in which the amounts are deferred sec_457 provides that in the case of a plan of an eligible_employer providing for a deferral of compensation if such plan is not an eligible_deferred_compensation_plan then the compensation is included in the gross_income of the participant or beneficiary in the first taxable_year in which there is no substantial_risk_of_forfeiture to the rights of such compensation sec_457 provides that the term plan includes any agreement or arrangement sec_457 provides that the rights of a person to compensation are subject_to substantial_risk_of_forfeiture if such person's rights to such compensation are conditioned upon the future performance of substantial services by any individual sec_83 of the code and the regulations thereunder provide additional assistance in determining what is a substantial_risk_of_forfeiture and what kinds of services are substantial for purposes of sec_457 sec_1_83-3 of the regulations provides that whether a risk of forfeiture is substantial or not depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantia if such condition is not satisfied sec_1_83-3 of the regulations point out that requirements that the property be returned to the employer if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture but if the amounts are forfeited because an employee leaves before rendering two years_of_service with the employer a substantial_risk_of_forfeiture will be considered to exist sec_457 provides that the term eligible_employer means among other things a state a political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that compensation shall be taken into account at its present_value sec_457 provides that any bona_fide vacation_leave sick leave compensatory time severance_pay disability pay or death_benefit plan shall be treated as a plan not providing for the deferral of compensation there is currently no interpretative guidance issued by the internal_revenue_service either in the form of regulations or otherwise defining bona_fide severance_pay plan for purposes of sec_457 however other sections of the code the department of labor regulations and the case law do provide some assistance it should be noted however that these other code sections regulations and cases determine whether an arrangement is one of deferred_compensation and not whether the plan may be characterized as a bona_fide severance_pay plan under sec_457 severance_pay generally connotes payment to an employee because of his or her termination of employment under an unanticipated set of circumstances rather than compensation that has been unconditionally deferred until termination of employment severance plans have as their basic function the payment of benefits on account of a separation_from_service due to a contingency beyond the control of the employee for example employees who are laid off or dismissed by an employer due to corporate downsizing or restructuring would be paid these benefits while those that held their jobs would have no rights to the funds thus these arrangements generally provide payments to employees because employment has been terminated not simply when employment terminates payments regarded as severance may also include payments made to employees who voluntarily terminate employment most often before attainment of retirement age as part of a window-type early retirement incentive program in contrast the more common nonqualified_deferred_compensation arrangement would be structured to postpone the receipt of compensation in order to delay the payment of income taxes until the payment of benefits under the plan usually when the participant retires separates from service dies or becomes disabled sec_3 of the employee_retirement_income_security_act_of_1974 erisa authorizes the secretary of labor to adopt regulations under which severance_pay arrangements will be classified as welfare_benefit plans rather than pension plans for purposes of title of erisa this section further provides that a plan shall nevertheless be treated as a pension_plan if it has the principal effect of evading the standards applicable to pension plans under sec_3 a pension_plan is generally defined as a plan that provides retirement income to employees or results in a deferral of income by employees for periods extending to the time of termination of covered employment or beyond regardless of the method of calculating the contributions made to the plan the method of calculating the benefits under the plan or the method of distributing benefits under the plan sec_3 of erisa defines an employee welfare_benefit_plan generally as a plan maintained for the purpose of providing medical surgical or hospital care or benefits or benefits in the event of sickness accident disability death or unemployment or vacation benefits as well as some other specific benefits section b of the labor regulations under erisa provides that an arrangement providing for severance benefits on account of termination of employment will not be treated as a pension_plan if i the payments are not contingent directly or indirectly on the employee's retirement ii the total payments do not exceed twice annual compensation and iii the payments are generally completed within two years of termination of employment apart from the three specific requirements the regulation is limited to plans that pay severance benefits on account of termination of employment one case that addressed this issue concluded that all of these conditions must be satisfied for an arrangement to qualify as severance_pay and that this regulation has no applicability to a plan that unconditionally provides benefits upon termination of employment see 944_f2d_885 fed cir affg cl_ct while state and local governments and tax-exempt employers take no deductions for contributions made to their plans the sections of the internal_revenue_code dealing with deductions for taxable employers provide further insight into the different treatment of severance plans and deferred_compensation plans ifa plan is a plan of deferred_compensation then sec_404 will govern the timing of the deduction for income_tax purposes if the plan is something other than a deferred_compensation plan such as a severance_pay plan or other welfare_benefit_plan then sec_419 governs when an employer may take a deduction for contributions made to the plan sec_404 sets out the rules governing the timing of employer deductions under nonqualified_deferred_compensation arrangements and qualified_plans of taxable employers if a plan is a deferred_compensation plan then payments are deductible under sec_404 of the code only in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan sec_1_404_a_-12 of the income_tax regulations elaborates that if unfunded pensions are paid directly to former employees such payments are includible in their gross_income when paid and accordingly such amounts are deductible under sec_404 when paid the regulations under sec_404 distinguish between welfare_benefit plans and deferred_compensation plans sec_1 a -1 a of the income_tax regulations provides that sec_404 does not apply to contributions to a plan that is solely a dismissal wage or unemployment benefit pian or a sickness accident hospitalization medical expense recreation welfare or similar benefit plan or a combination thereof this same regulation provides that if under a plan an employer contribute sec_5 percent of each employee's compensation per month to a fund out of which employees who are laid off will be paid benefits for temporary periods but employees who are not laid off have no rights to the funds such a plan is an unemployment benefit pian sec_1_404_a_-1 of the regulations further provides that when a plan has the features of both kinds of pians the entire plan is evaluated under sec_404 a sec_419 as enacted by the tax_reform_act_of_1984 prescribes limitations on deductions for contributions paid_or_accrued with respect to welfare_benefit plans after date in taxable years of employers ending after that date prior to the enactment of sec_419 sec_162 governed the timing of deductions for contributions to welfare_benefit plans and such deductions were allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_1_162-10 of the income_tax regulations amounts may nevertheless not be deductible under sec_162 if under any circumstances they may be used to provide benefits under a stock bonus pension annuity profit-sharing or other deferred_compensation plan of the type referred to in sec_404 the case law in this area which generally deals with pre-1986 deduction issues under sec_162 has determined that so-called severance_pay plans providing for payments in all events following termination of employment are deferred_compensation plans rather than dismissal or unemployment benefit plans see 50_tc_391 new york post corp v commissioner t c the seventh circuit_court of appeals in 31_f3d_569 7th cir affg tcmemo_1992_704 reviewed the issue of whether an employer's plan constituted a severance_pay plan or a plan of deferred_compensation for purposes of the employer's deduction under sec_404 of the code under that plan a participant who terminated employment was entitled to a benefit equaling twenty-one weeks of average weekly compensation_for each year_of_service the maximum allowable benefit was two times the annual salary of the participant for the year immediately preceding termination and the benefits were paid under the plan within twenty-four months of the severance the seventh circuit_court in affirming the tax_court on this issue determined that the plan in question was a plan of deferred_compensation even though it had some of the characteristics of a welfare_benefit_plan the court noted that on its face wellons' plan seems more akin to a pension_plan than to a plan providing benefits corresponding to those listed alongside welfare benefits in c f_r sec_1_404_a_-1 the instant plan is most akin to an arrangement providing either dismissal wages or unemployment benefits but even these categories are obviously intended to apply narrowly in limited circumstances and these plans operate more as insurance in case of a contingent event than as a guarantee of income upon a certain event wellons pian by contrast covers all employees who leave his employment for whatever reason similar to a pension_plan the benefits vest after five years of employment and are commensurate with salary and length of service wellons supra pincite based on this analysis the court determined that the contributions to the plan were governed by sec_404 and deductible only in the years when benefits were actually paid disallowing the deductions taken pursuant to sec_162 the court determined this despite the fact that the pian was set up to comply with the erisa regulation dealing with severance_pay plans under section b of the labor regulations a third analogous area where a distinction is made between severance_pay plans and deferred_compensation plans is under sec_501 of the code which defines tax exempt voluntary employee beneficiary associations vebas sec_501 defines a veba as a tax-exempt_entity created to fund life sick accident or other_benefits for members their dependents or designated beneficiaries sec_1_501_c_9_-3 e and f of the regulations states that a veba may provide a benefit that protects against a contingency that interrupts or impairs a member's earning power including severance benefits described in the department of labor regulation but not a benefit that is similar to a pension or annuity payable at the time of mandatory or voluntary retirement regulations also states that a benefit will be considered similar to that provided under a pension annuity stock bonus or profit sharing plan if it provides for deferred sec_1_501_c_9_-3 of the income_tax compensation that becomes payable by reason of the passage of time rather than as the result of an unanticipated event sec_6064 and of the technical_and_miscellaneous_revenue_act_of_1988 tamra provides two grandfather rules which exclude some deferred_compensation arrangements maintained by governmental plans from the requirements of sec_457 sec_6064 states that sec_457does not apply to nonelective deferred_compensation provided under a plan in existence on date and maintained pursuant to a collective bargaining agreement sec_6064 defines a nonelective plan as a plan which covers a broad group_of_employees and under which the covered employees earn nonelective deferred_compensation under a definitive fixed and uniform benefit formula provides that a plan’s grandfather status ends and sec_457 will apply as of the first effective date of the first material modification of the plan agreed to after date sec_6064 of tamra notice_88_98 1988_2_cb_421 states that a modification is not material unless it modifies the plan’s benefit formula or expands the class of participants beyond those participants under the plan on or before date sec_6064 of tamra states that sec_457 does not apply to amounts deferred under a nonelective deferred_compensation plan maintained by an eligible_employer if either such amounts were deferred from periods before date or such amounts were deferred from periods on or after date pursuant to an agreement which was in writing on date which provided for deferral of a fixed amount at that date and the individual for whom the deferral is made is covered under such agreement on such date sec_6064 of tamra provides that a plan’s grandfather status ends and sec_457 will apply in any taxable_year ending after the date on which such modification to the plan changes the fixed amount or formula in effect before date notice_87_13 1987_1_cb_432 in q-and-a provides that an amount of deferral that is pursuant to a written plan on date will cease to be treated as fixed on such date and thus will be subject_to sec_457 as of the effective date of any modification to the written plan that directly or indirectly alters the fixed dollar amount the fixed percentage the fixed_base amount to which the percentage is applied or the fixed formula under sec_3101 and sec_3111 taxes under the fica are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_31 -3121 a -1 h i employment_tax regs sec_31 a -2 a provides that in general wages are paid_by an employer at the time that they are actually or constructively paid sec_3121 exempts from wages any payment made to or on behalf of an employee or his beneficiary under or to an exempt_governmental_deferred_compensation_plan as defined in subsection v sec_3121 states that for purposes of subsection a the term exempt_governmental_deferred_compensation_plan shall not include a plan to which sec_457 or f applies sec_3121 v provides that any amount deferred under a nonqualified_deferred_compensation_plan shall be taken into account for fica purposes as of the later of when the services are performed or when there is no substantial tisk of forfeiture of the rights to such amount sec_3121 provides that the term nonqualified_deferred_compensation_plan means any plan or other arrangement for the deferral of compensation other than a plan described in sec_3121 the arrangement in this case is not described in sec_3121 sec_31_3121_v_2_-1 of the proposed_regulations defines deferral of compensation i deferral of compensation defined a plan provides for the deferral of compensation with respect to an employee only if under the terms of the plan and the relevant facts and circumstances the employee has a legally binding right during a calendar_year to compensation that has not been actually or constructively received and that pursuant to the terms of the plan is payable in a later year an employee does not have a legally binding right to compensation if that compensation may be unilaterally reduced or eliminated by the employer not fail to have a legally binding right to compensation merely because the amount of compensation is determined under a formula that provides for benefits to be offset by benefits provided under a plan that is qualified under sec_401 of the internal_revenue_code similarly an employee does the proposed regulation goes on to describe benefits which do not result in the deferral of compensation sec_31_3121_v_2_-1 provides vacation benefits sick leave compensatory time disability pay severance_pay and death_benefits do not result from the deferral of compensation_for purposes of sec_3121 even if those benefits constitute wages within the meaning of sec_3121 benefits provided under a severance_pay plan that is not an employee pension benefit plan pursuant to cfr b are considered severance_pay for purposes of this paragraph b iv ifa plan is an employee_pension_benefit_plan pursuant to cfr b then whether benefits payable upon an employee's termination of employment are considered severance_pay for purposes of this paragraph b iv depends upon the relevant facts and circumstances notwithstanding the preceding sentence a plan that is an employee_pension_benefit_plan pursuant to cfr b is in all cases considered to provide severance_pay for purposes of this paragraph b iv if benefits payable under the plan upon an employee’s termination of employment are payable only if that termination is involuntary the proposed_regulations under sec_3121 provide examples of what is meant by deferred_compensation within the meaning of sec_3121 i employer n establishes a compensation arrangement for example employee b in before the beginning of employee b and employer n enter into a legally binding salary reduction agreement to defer a specified percentage of employee b's salary that would otherwise be payable in the amounts deferred remain a general asset of employer n and are payable in ii employee b has a legally binding right during to an amount of compensation that has not been actually or constructively received and that pursuant to the terms of the arrangement is payable in a later year therefore the arrangement provides for the deferral of compensation on the other hand example illustrates the concept of severance_pay which is not subject_to sec_3121 i employer u establishes a plan which provides for example payments solely upon an empioyee’s dismissal from employment death or disability the amount of the payments to an employee is based on the length of continuous active_service with employer u at the time of dismissal and is paid in monthly installments over a period of three years ii because benefits payable under the plan upon termination of employment are payable only upon an employee's involuntary termination the plan is a severance_pay plan within the meaning of paragraph b iv of this section thus the benefits are not treated as resulting from the deferral of compensation_for purposes of sec_3121 the proposed_regulations under sec_3121 contain specific provisions dealing with the time when amounts deferred are taken into account for fica purposes sec_31_3121_v_2_-1 under a nonaccount balance plan as in this case the amount is not required to be taken into account until the resolution date ie the date when the amount is reasonably ascertainable for purposes of this paragraph e an amount deferred is considered reasonably ascertainable on the first date on which the only actuarial or other assumptions regarding future events or circumstances needed to determine the amount deferred are interest mortality and cost-of-living assumptions if these assumptions are the only assumptions regarding future events or circumstances that are needed to determine the amount deferred as of a particular date then the amount deferred will not fail to be reasonably ascertainable merely because the exact amount deferred cannot be readily calculated as of that date ’ sec_31 v - i sec_31 v -1 e provides the following relevant examples i in employer n establishes a nonqualified deferred example compensation plan under which all benefits are percent vested the plan provides for employee b who is age to receive a lump sum benefit of dollar_figure at age this benefit will be forfeited if employee b dies before age ii because the only assumptions needed to determine the amount deferred are interest and mortality the amount deferred is reasonably ascertainable within the meaning of paragraph e i of this section i the facts are the same as in example except that the example dollar_figure is payable to employee b at the later of age or termination of employment ii because the present_value of the future benefit is contingent on when employee b terminates employment the determination of the amount deferred requires the use of assumptions other than interest mortality an employer may elect to take an amount into account before the resolution date provided that the services creating the right to the amount deferred are performed and the amount is not subject_to substantial_risk_of_forfeiture if the amount taken into account is less than the resolution date amount for the same period the balance must be taken into account as of the resolution date sec_31_3121_v_2_-1 ii and cost-of-living assumptions thus the amount deferred is not reasonably ascertainable within the meaning of paragraph e i of this section the regulations provide another example according to which an employee may elect to take the benefit in the form of a lump sum or a life_annuity the present_value of the two options is not the same so the amount deferred is not reasonably ascertainable secticn a imposes upon every employer making payment of wages the duty_of withholding federal_income_tax from wages of an employee sec_3401 defines wages for federal_income_tax withholding purposes as all remuneration other than fees paid to a public official for services performed by an employee for his employer with certain enumerated exceptions none of the exceptions in sec_3401 applies to these benefits sec_31 -3401 a -1 b of the employment_tax regulations provides the employer is required to collect the tax by deducting and withholding the amount thereof from the employee's wages as and when paid either actually or constructively wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time although not then actuatly reduced to possession to constitute payment in such a case the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and must be made available to him so that they may be drawn upon at any time and their payment brought within his own control and disposition the first issue to be determined is whether the benefits guaranteed to teachers hired before date with respect to those who satisfy the rule_of under the relevant contract are severance benefits exempted from sec_457 or are deferred_compensation benefits subject_to the requirements of sec_457 in addition we must also determine whether the benefits provided are grandfathered from the requirements of sec_457 if we determine that contract provides deferred_compensation benefits then we must determine whether contract is an eligible_plan under sec_457 if contract is not an eligible_plan then it is an ineligible plan and we must decide whether the amount payable to a teacher at retirement is subject_to a substantial_risk_of_forfeiture as defined in sec_457 where the teacher has satisfied the rule_of eligibility requirements but can be terminated for cause thus forfeiting the payments due at retirement finally if the benefit amount is not subject_to a substantial_risk_of_forfeiture after a teacher satisfies the rule_of we must decide whether the amounts payable to a teacher are includible in gross_income in the yeara teacher satisfies the rule_of regardless of whether the teacher actually retires at that time and regardless of whether the amount is not paid or made available until a teacher actually retires contract described above is one of deferred_compensation any arrangement of a political_subdivision of a state that provides nonqualified_deferred_compensation to its employees is subject_to sec_457 unless an exception to coverage under sec_457 exists under contract at issue beginning in the contract_year and including the relevant year involved under contract the benefits provided are deferred until termination of employment as under a deferred_compensation plan while the benefits provided are labeled severance_pay they do not differ in any meaningful manner from a deferred_compensation plan the teachers are eligible to get their money at retirement upon satisfying the age and service requirement under the rule_of no matter what their reason for terminating employment there is very little if any extra benefit provided to a teacher who terminates employment at a time earlier than they otherwise might have the benefits are simply paid when a teacher retires and not because a teacher retires there is no contingency that is normally associated with severance_pay plans thus contract is not a bona_fide severance_pay plan under sec_457 and is not excepted from the requirements of sec_457 we conclude this even though the benefit under contract may be limited to two times the annual compensation of the teachers and is ultimately paid out within two years time although a year payout is permitted and even though the original contracts may have provided for something other than deferred_compensation employer contends that like the pre-1991 contracts the dollar_figure total amount is reduced by a specific amount each year this amount is equal to employer's matching_contribution to a teacher's deferred_compensation plan plus four percent and that this reduction is intended to act as an incentive for teachers to retire after reaching age in the same way that the prior contract's reduction of percent per year starting at age reducing down to zero at age was intended to do thus employer argues that the contract provision is designed to entice teachers who have reached the high end of the teachers’ salary schedule to retire early so that they can be replaced with entry-level teachers at a substantial cost savings to the employer and is therefore a severance_pay plan we do not find this analysis convincing under the prior contract the payment was actually eliminated if a teacher remained at work until age under the contract now at issue a teacher is entitled to a dollar_figure benefit upon reaching the rule_of teacher who does not elect to participate in either state x's deferred_compensation plan under sec_457 or state x's sec_403 plan gets the full dollar_figure under contract at retirement a teacher who elects to make salary reduction contributions under either state x’s deferred_compensation plan under sec_457 or state x's sec_403 plan gets up to a dollar_figure annual match which ultimately reduces the dollar_figure guarantee by the amount of the matches however the amount received a under this second scenario also equals dollar_figure it is just paid from different pockets of employer under prior contracts the benefit was reduced down to zero at age under contract at issue there is no such loss of benefit we do not view the offering of the guaranteed benefit paid at retirement under contract as providing any incentive for teachers to retire early in fact most teachers worked an average of seven years beyond the rule_of some as many as fifteen contract provided no additional incentive for a teacher to retire early the next issue to be determined is whether the benefits provided under contract are nevertheless outside of the requirements of sec_457 because of the grandfather rules articulated in sections of d and d of tamra under the facts presented substantial modifications in the agreement and contract at issue materially modified the benefit formula in effect before date therefore contract is not grandfathered and is subject_to the rules under sec_457 contract is therefore subject_to the requirements of sec_457 that being the case we need to determine whether contract is an eligible_plan subject_to sec_457 or an ineligible plan under sec_457 of the code contract was not created as an eligible_deferred_compensation_plan and does not meet the eligibility requirements set out under sec_457 of the code it is therefore not an eligible_plan under sec_457 because this is a plan of an eligible_employer providing for a deferral of compensation that is not exempted as a bona_fide severance_pay plan from sec_457 under sec_457 is not a grandfathered plan and is not an eligible deferred_compensation pian under sec_457 contract is an ineligible plan under sec_457 as such the compensation deferred pursuant to contract is included in the gross_income of the participant or beneficiary in the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation under contract teachers are entitled to a benefit totaling approximately dollar_figure upon satisfying the rule_of unless a teacher is terminated for cause between the time he or she satisfies the rule_of and the actual date of a teacher's retirement with employer sec_1_83-3 of the regulations specifically states that requirements that the property be returned to the employer if the employee is discharged for cause or for committing a crime will not be considered to result in a substantial_risk_of_forfeiture thus because the teacher's rights to compensation are not conditioned upon the future performance of substantial services by any individual upon meeting the requirements of the rule_of and are not subject_to a substantial_risk_of_forfeiture beyond that time there is no substantial_risk_of_forfeiture of the teacher's rights to the compensation beginning at that time sec_457 provides that in the case of a plan of an eligible_employer providing for a deferral of compensation if the plan is not an eligible_deferred_compensation_plan then the compensation is included in the gross_income of the participant or beneficiary in the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to the compensation accordingly under sec_457 a teacher is taxed on the present_value of the payments in the first taxable_year the teacher is eligible to receive the benefits under the rule_of when the amounts are no longer subject_to a substantial_risk_of_forfeiture regardless of whether the teacher actually retires at that time and regardless of whether the amount is not paid or made available until a teacher actually retires the next issue is the application of fica tax to benefits under contract because we have concluded that sec_457 applies to contract it is not an exempt_governmental_deferred_compensation_plan under sec_3121 and benefits are not exempted from wages under sec_3121 under the terms of contract and the facts of this case an employee who was hired before date and who meets the rule_of has a legally binding right during a calendar_year to compensation that has not been actually or constructively received that pursuant to the terms of contract is payable in a later year and that is not subject_to a substantial_risk_of_forfeiture therefore if benefits under contract do not constitute severance_pay contract provides for the deferral of compensation under sec_3121 on the basis of the information submitted the benefits under contract do not appear to constitute severance_pay for purposes of sec_3121 consequently the rule that severance_pay does not result from the deferral of compensation_for purposes of sec_3121 does not apply rather the application of fica is governed by sec_3121 under sec_3121 an amount deferred is not required to be taken into account until the amount is reasonably ascertainable benefits under contract are not reasonably ascertainable because once an employee satisfies the rule_of the payment_date depends upon the year in which the employee terminates employment because the amount is not reasonably ascertainable at the time the rule_of is satisfied the payments in question are not required to be taken into account for fica tax purposes at that time although the benefits under the plan are wages for income_tax_withholding purposes the benefits in question are not actually or constructively paid they are subject_to a substantial limitation or restriction in that the employees must leave their jobs before they can obtain the benefits thus even though an amount of compensation is included in income under sec_457 there is no special rule under sec_3402 analogous to f which would subject these amounts to income_tax_withholding at the time they are no longer subject_to a substantial_risk_of_forfeiture the benefits are therefore not subject_to i ncome tax withholding at the time they are included in income under sec_457 caveat s a copy of this technical_advice me morandum is to be given to the taxpayer s sec_6110 of the code provides th at it may not be used or cited as precedent
